PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/119,750
Filing Date: August 31, 2018
Appellant(s): BROWN UNIVERSITY



__________________
Daniel J. Holmander (Reg. No. 59,518)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/30/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



35 U.S. C. 103 Rejections

A. 	Claims 1 and 3 - 11 with reference to 35 U.S.C. §103

Appellant argues that Examiner has failed to establish a case of prima facie
obviousness under 35 U.S.C. §103 of claims 1 and 3 – 11 in which a justification to combine or modify references is provided. Appellant argues the claimed invention taken as a whole cannot be said to be obvious without some reason given in the prior art why one of ordinary skill in the art would have been prompted to combine the teachings of the references to arrive at the claimed invention.
Appellant further argues that the combination of references Juels, 
Kramer, Nussbaum and Rossback does not disclose or suggest their feature of Claim 1 “the blockchain processing devices enabling miners to speculatively execute smart contracts in parallel using atomic transactions through hardware and/or software to permit non-conflicting smart contracts to execute concurrently, resolving data conflicts detected at run time by delaying or rolling back some conflicting invocations." Appellant further argues that the secondary reference KRAMER (US 2020/0204350 A1) does not disclose “enabling miners to speculatively execute smart contracts in parallel” and that Kramer doesn’t disclose any form of speculation, hence Kramer cannot speculatively execute smart contracts. Instead, Appellant argues that Kramer discloses implementations of state machines using blockchain transactions.
Examiner respectfully disagrees with the Appellant’s provided arguments
 and Appellant also provided paragraph citations [0281] and [0327] from Kramer that were not cited in the Examiner’s last Final office action dated 11/29/2021. Examiner believes Kramer is sufficient in disclosing “enabling miners to speculatively execute smart contracts in parallel”. Examiner cited paragraphs [0342], [0345], [0348], [0349], [0373], [0388], [0389] to disclose “enabling miners to speculatively execute smart contracts in parallel … to permit non-conflicting smart contracts to execute concurrently”. Specifically, paragraph [0345] discloses that the computation a state machine performs can be done concurrently and can operate using blockchain transactions. Further, paragraph [0348] specifically discloses inputs and outputs of blockchain transactions can be used to achieve concurrent processing of states which will be useful where a smart contract needs to be executed in multiple concurrent steps in parallel. Kramer discloses in paragraph [0348] that “allowing concurrency within a smart contract, different fragments of the contract can be executed independently of each other, in an asynchronous way.” Paragraph [0349] of Kramer discloses creation of multiple paths from one state which is the forking of a smart contract. Also, a smart contract can be cloned to have two identical state machines, each in the same state, running in parallel. Kramer further discloses in paragraphs [0373], [0388] and [0389] that the new smart contract can be processed in parallel with the state machine or two or more smart contracts can execute in parallel together. Hence, Kramer discloses in numerous places that the “enabling miners to speculatively execute smart contracts in parallel”. 
Furthermore, although the Examiner had cited Kramer to disclose
"enabling miners to speculatively execute smart contracts in parallel", this limitation does not gain patentable weight because it is an apparatus claim and apparatus claims need to differentiate from the prior art in terms of structure, rather than function.  Since the prior art discloses the structure, it is only necessary to disclose that the prior art is “capable” of performing the function (see MPEP 2114). Hence Kramer is “capable” of performing the function. 
Lastly, Examiner reviewed the Applicant’s Specification and overall independent
 claim as a whole and concluded that the Appellant has not defined “speculatively” or what it actually comprises. Therefore, Examiner believes the combination of references Juels, Kramer, Nussbaum and Rossback is sufficient to disclose or suggest their claim feature of Claim 1 “the blockchain processing devices enabling miners to speculatively execute smart contracts in parallel using atomic transactions through hardware and/or software to permit non-conflicting smart contracts to execute concurrently, resolving data conflicts detected at run time by delaying or rolling back some conflicting invocations." Specifically, as mentioned previously, Kramer discloses in paragraphs [0345] and [0348] executing different states or fragments of a smart contract concurrently rather than serially. Since states are executing concurrently, the results of the other states are not known while executing any given state of the smart contract, hence this involves a form of speculation. Therefore, Kramer is capable of disclosing “enabling miners to speculatively execute smart contracts in parallel.”


It is believed that the rejections should be sustained.
/ZEHRA RAZA/Examiner, Art Unit 3685  

Conferees:

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.